Citation Nr: 1124634	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to an increased (compensable) disability rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  


REMAND

In his formal appeal, VA Form 9, received in July 2010, the Veteran and his representative requested to appear at a hearing before a Veterans Law Judge at his local VA RO to argue the merits of the Veteran's claims.  See 38 C.F.R. § 20.1405(c)(2010).

Accordingly, this case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

